967 F.2d 588
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.H. MCKENZIE, Plaintiff-Appellant,v.OSHO RESTAURANT, Defendant-Appellee.
No. 91-55823.
United States Court of Appeals, Ninth Circuit.
Submitted April 8, 1992.*Decided June 11, 1992.

Before PREGERSON, D.W. NELSON and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
H. McKenzie appeals the district court's dismissal of his case for lack of subject matter jurisdiction.   We have jurisdiction under 28 U.S.C. § 1291.   We affirm.


3
McKenzie claims that the defendant, Osho Restaurant, placed a cockroach in his food because he is of African descent.   He brought an action in Los Angeles County Superior Court.   His claim was dismissed.   He then brought an action in federal district court claiming discrimination by the restaurant and the superior court.   The district court dismissed his case for lack of subject matter jurisdiction.


4
The authorities cited by McKenzie do not support his claims.   Our independent efforts have not produced supporting authority.   Thus, we find that federal subject matter jurisdiction does not exist.


5
The judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3